In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 06-3153
ISIDRO ALCALA,
                                                   Plaintiff-Appellant,
                                   v.

EMHART INDUSTRIES, INCORPORATED,
                                                  Defendant-Appellee.
                           ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
                  No. 04 C 205—Amy J. St. Eve, Judge.
                           ____________
       ARGUED FEBRUARY 20, 2007—DECIDED JULY 5, 2007
                 PUBLISHED JULY 25, 2007Œ
                           ____________


    Before MANION, KANNE, and WOOD, Circuit Judges.
  MANION, Circuit Judge. Isidro Alcala sued Emhart
Industries for negligence after he injured his hand in a
machine manufactured by Emhart’s predecessor. A jury
returned a verdict in favor of Emhart. Alcala appeals,
challenging the district court’s handling of voir dire and
the jury instructions. We affirm.


Œ
  This decision was originally released as an unpublished order.
By the court’s own motion, it is being reissued as a published
opinion.
2                                              No. 06-3153

                             I.
   Isidro Alcala worked as a machine operator at Lakin
General Corporation. Lakin recycles used rubber tires. On
April 24, 2001, Alcala was using a machine to split tires
when a tire became stuck in the equipment. In an attempt
to dislodge the tire, Alcala continued to push, but when the
tire came free it pulled both the tire and his hand into the
machine, resulting in serious injury. The splitting machine
had been manufactured by Turner Tanning Machinery
Company, as best as can be determined during the World
War I era. Emhart Industries is a successor to Turner
Tanning, and, after Alcala was injured, Alcala filed suit
against Emhart.
  In his suit against Emhart, Alcala alleged that Emhart
was negligent in failing to provide a hand guard to pre-
vent his injury. Following a jury trial, the jury returned a
verdict in favor of Emhart. Alcala appeals, challenging
the district court’s refusal to ask the jury pool various
questions on voir dire and the district court’s rejection of
Alcala’s proposed jury instructions. Additional details
related to voir dire and the jury instructions are included,
as relevant, in the analysis.


                            II.
  On appeal, Alcala first challenges the district court’s
handling of the voir dire process. At the beginning of voir
dire, the district court summarized the case to the jury
pool, explaining that Alcala was suing Emhart for per-
sonal injuries that occurred while Alcala was using a
splitting machine at work. The judge then asked the
potential jurors about their experiences with injuries from
machinery, injuries at work, and if there were any law-
No. 06-3153                                                3

suits that resulted from those injuries. The district court
also asked the jury pool whether any of their close friends
or family members had suffered injuries at work and
whether litigation resulted from those injuries. Addition-
ally, the district court asked the jury pool whether any of
them held “any beliefs—philosophical, moral, religious
or otherwise—that would make it difficult for [them] to
sit in judgment in this case.” The court further asked if the
potential jurors could be impartial to both sides.
  The district court, however, refused to ask prospective
jurors the following additional questions requested by
Alcala:
25. What are your opinions regarding personal injury
    lawsuits?
26. What are your opinions concerning product liability
    lawsuits?
27. Have you or someone you know actively advocated
    tort reform?
28. Have you or someone you know actively campaigned
    for or against legislation concerning personal injury
    lawsuits?
29. Do you believe that personal injury lawsuits increase
    your cost of living?
32. Do you agree or disagree with the rule of law that
    allows a person to recover monetary damages for pain,
    suffering, or disability proximately resulting from the
    negligence of another? If you disagree with such a
    law, please explain whether or not you would follow
    such a law in this case if it is given to you.
  Alcala argues on appeal that the district court abused its
discretion in refusing to ask the prospective jurors these
4                                                 No. 06-3153

questions and that this entitles him to a new trial. The
district court has “broad discretion in determining how
best to conduct voir dire.” United States v. Guy, 924 F.2d 702,
708 (7th Cir. 1991). Moreover, litigants “do not have a right
to have a particular question asked.” Gardner v. Barnett, 199
F.3d 915, 920-21 (7th Cir. 1999). Voir dire is sufficient if the
court has asked enough questions “to enable the parties to
exercise challenges intelligently.” United States v. $94,000,
2 F.3d 778, 788 (7th Cir. 1993).
   In this case, the district court asked the jury pool suffi-
cient questions so as to enable Alcala to intelligently
exercise his challenges to the prospective jurors. Although
Alcala complains that the questions asked were too gen-
eral, the district court also asked the prospective jurors
questions about their experiences, and the experiences
of close family members and friends, with work-place
injuries and litigation. Additionally, the district court
informed the prospective jurors of the type of case at issue.
After doing so and further questioning the jurors as to their
experiences (and that of their close family and friends)
with work-place accidents, the district court inquired as
to whether any of the jurors held “any beliefs—philosophi-
cal, moral, religious or otherwise—that would make it
difficult for [them] to sit in judgment in this case.” The
court further asked if the potential jurors could be impar-
tial to both sides. This questioning was more than suf-
ficient to enable the parties to exercise their challenges
intelligently and the district court did not abuse its discre-
tion in refusing to ask Alcala’s tort-reform questions.
  Alcala also challenges the district court’s refusal to give
certain jury instructions that he proffered. This court
“review[s] the district court’s decision concerning jury
instructions under the abuse of discretion standard.” Spiller
No. 06-3153                                                  5

v. Brady, 169 F.3d 1064, 1066 (7th Cir. 1999). Moreover,
“[o]n a motion for a new trial based on improper instruc-
tions to the jury, we ask whether the instructions, when
considered in their entirety and not in isolation, were
sufficient to inform the jury of the applicable law.” Id.
(internal quotation omitted).
  Alcala challenges the district court’s rejection of five
of his proffered jury instructions. Specifically, Alcala
challenges the district court’s refusal to give portions of his
Proposed Jury Instructions 17 and 18. Proposed Jury
Instruction 17 stated:
    When I use the word ‘negligence’ in these instructions,
    I mean the failure to do something which a reasonably
    careful person would do, or the doing of something
    which a reasonably careful person would not do, under
    circumstances similar to those shown by the evidence.
    The law does not say how a reasonably careful person
    would act under those circumstances. That is for you
    to decide.
    In determining whether defendant Turner Tanning
    Machinery Company was negligent, you must consider
    whether defendant Turner Tanning Machinery Com-
    pany did something that a reasonable manufacturer
    would not have done or failed to do something that a
    reasonable manufacturer would have done under the
    same circumstances.
Proposed Jury Instruction 18 was identical, except that
instead of (improperly) naming the defendant as Turner
Tanning Machinery Company, it identified the defendant
as Emhart.
  The district court refused to give the full text of these
proposed instructions and instead used Emhart’s Jury
6                                                 No. 06-3153

Instruction 4. Jury Instruction 4 included the exact lan-
guage as contained in the first paragraph of Proposed Jury
Instructions 17 and 18, but it did not include the second
paragraph of Proposed Jury Instructions 17 and 18. More
specifically, Jury Instruction 4 stated:
    When I use the word “negligence” in these instruc-
    tions, I mean the failure to do something which a
    reasonably careful person would do, or the doing of
    something which a reasonably careful person would
    not do, under circumstances similar to those shown by
    the evidence. The law does not say how a reasonably
    careful person would act under those circumstances.
    That is for you to decide.
Jury Instruction 4.
   Alcala claims that Jury Instruction 4 was insufficient
because it instructed the jury to judge Emhart’s conduct by
a “reasonably careful person” standard, as opposed to a
“reasonable manufacturer standard.” Alcala claims that the
appropriate standard was the “reasonable manufacturer
standard,” citing Toole v. Baxter Healthcare Corp., 235 F.3d
1307, 1315 (11th Cir. 2000). Alcala’s reliance on Toole is
misplaced because Toole involved a product liability case
under Alabama law, whereas Illinois substantive law
governs this case. The only Illinois case that has directly
addressed this issue is Eaves v. Hyster Co., 614 N.E.2d 214
(Ill. App. Ct. 1993). In Eaves, the court held that “[i]n
Illinois a manufacturer has the same general duty of care
as any defendant.” Id. at 217. Eaves further explained:
“While jurors may presume a manufacturer has an ex-
pert’s level of skill and knowledge with regard to a manufac-
tured product, this is not the same as saying that a manu-
facturer has an elevated duty of care beyond that of ‘due
care’. . . .” Id. at 218. In Blue v. Environmental Engineering,
No. 06-3153                                                       7

Inc., 828 N.E.2d 1128, 1141 (Ill. 2005), the Illinois Supreme
Court noted that in a negligence product liability case, the
plaintiff could prevail by showing that “the defendant
deviated from the standard of care that other manufactur-
ers in the industry followed at the time the product was
designed . . . .” However, the Supreme Court did not adopt
an elevated duty of care beyond that of due care. Rather,
under Illinois law, the duty of care is the same general duty
of care any defendant has, but when the defendant is a
manufacturer, the jury may presume that the manufacturer
has the skill and knowledge that other manufacturers at
the time possessed. Eaves, 614 N.E.2d at 217. Thus, under
Eaves, Alcala’s proposed jury instruction was misleading
because it spoke of a “reasonable manufacturer” and it
could have wrongly caused the jury to believe that manu-
facturers have a higher standard of care—which is not the
law in Illinois. Accordingly, the district court did not
abuse its discretion in rejecting it.1


1
  The Illinois Supreme Court in Blue did not address Eaves or
the question of whether a manufacturer had a heightened
standard of care. Blue, however, noted that one way of establish-
ing negligence would be for the plaintiff to show that “the
defendant deviated from the standard of care that other manu-
facturers in the industry followed at the time the product was
designed . . . .” Blue, 828 N.E. at 1141. In this case, the district
court provided the jury with an issue instruction informing
the jury that the plaintiff’s claim was that the defendant was
negligent in that: “The defendant deviated from the standard of
care that other manufacturers in the industry followed at the
time the product was designed by not placing a guard at the
point of operation.” This language was identical to that used in
Blue. The district court further informed the jury that “[t]he
                                                     (continued...)
8                                                     No. 06-3153

  Next, Alcala challenges the district court’s refusal to
give Proposed Jury Instructions 21 and 22. Both Proposed
Jury Instructions 21 and 22 stated: “A manufacturer is
under a non-delegable duty to make a product which is
reasonably safe, and a manufacturer is held to the
degree of knowledge and skill of experts.” Proposed Jury
Instruction 21 added: “That means it was the duty of the
defendant to be free from negligence.” Alcala claims that
the district court erred in rejecting these proposed instruc-
tions because it was important for the jury to know that
Emhart’s duty was a non-delegable duty.
   Whether the jury should have been informed in this case
that Emhart’s duty was a “non-delegable” duty, however,
is beside the point2 because Alcala’s Proposed Jury Instruc-
tions 21 and 22 misstated the “duty” that Emhart owed


1
  (...continued)
plaintiff has the burden of proving each of the following
propositions: First, that the defendant acted or failed to act in
one of the ways claimed by the plaintiff as stated to you in these
instructions, and that in so acting or failing to act, the defendant
was negligent.” Taken together, then, the instructions properly
informed the jury of the issues and the controlling law. Alloy
Intern. Co. v. Hoover-NSK Bearing Co., Inc., 635 F.2d 1222, 1226
(7th Cir. 1980) (explaining that “we determine whether the
jury was sufficiently informed, by the instructions the court
did give and by other means, of the issues and its duty to de-
cide them”).
2
  On appeal, Emhart claims that there was no need for a non-
delegable duty instruction because there was no evidence in the
record to support such an instruction. We need not decide this
issue, however, because, as discussed above, the “duty” defined
as “non-delegable” in Alcala’s proposed instructions mis-
stated the law.
No. 06-3153                                                  9

Alcala. Under Proposed Jury Instructions 21 and 22,
Emhart had a “duty” to “make a product which is reason-
ably safe . . . .” However, in Illinois, a negligence action
looks to the reasonableness of the defendant’s conduct; the
fact that a product is not “reasonably safe” is not enough
to create liability for negligence. See Blue, 828 N.E.2d at
1141 (“In a negligence defective design case, the focus is on
the conduct of the defendants, but in a strict liability
defective design case, the focus is on the product.”). Rather,
as the Illinois Supreme Court explained in Blue:
    [T]o establish a negligence claim for a defective design
    of a product, a plaintiff must prove that either (1) the
    defendant deviated from the standard of care that
    other manufacturers in the industry followed at the
    time the product was designed, or (2) that the defen-
    dant knew or should have known, in the exercise of
    ordinary care, that the product was unreasonably
    dangerous and defendant failed to warn of its danger-
    ous propensity.
Blue, 828 N.E. 2d at 1141. Thus, proposed Jury Instructions
21 and 22 did not properly define Emhart’s “duty” under
Illinois law. Id. Accordingly, the district court did not abuse
its discretion in rejecting those proposed jury instructions
because the “duty” that Alcala wanted to say was “non-
delegable” did not exist.
  Finally, the district court rejected Alcala’s proposed Jury
Instruction 34, which provided:
    Defendant Emhart Industries, Inc., has the duty to
    manufacture and sell a product that is not in an unrea-
    sonably dangerous condition. That duty cannot be
    delegated to another. It is not a defense for the defen-
    dant Emhart Industries, Inc., that another person,
10                                                No. 06-3153

     including plaintiff’s employer, failed to make the
     product free from unreasonably dangerous conditions.
     When I use the phrase “cannot be delegated,” I mean
     that the duty must be performed by defendant Emhart
     Industries, Inc., and cannot be left to some other entity.
   Again, this instruction misstates the law by confusing
the strict liability standard with the negligence standard.
For a negligence claim, which is the only claim Alcala
presented in this case, Alcala had to prove that Emhart
acted negligently, either by deviating from the standard of
care that other manufacturers in the industry followed or
by showing that it knew or should have known that the
product was unreasonably dangerous. Although Alcala
claims that this instruction was necessary to inform the jury
of the non-delegable nature of Emhart’s duty, because
Proposed Jury Instruction 34 did not accurately state
Illinois law regarding Emhart’s duty, the district court
properly rejected it.


                              III.
  The district court did not abuse its discretion in conduct-
ing voir dire and in rejecting Alcala’s questions because the
questions posed to the prospective jurors more than
adequately allowed the parties to exercise their challenges
intelligently. The district court also did not abuse its
discretion in rejecting Alcala’s proposed jury instructions
because the proposed instructions misstated Illinois
negligence law. For these and the foregoing reasons, we
AFFIRM.
No. 06-3153                                           11

A true Copy:
       Teste:

                      _____________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                USCA-02-C-0072—7-25-07